NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

DALE GIVENS,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3934
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Samantha L.
Ward, Judge.

Dale Givens, pro se.


PER CURIAM.

              Affirmed. See Strickland v. State, 437 So. 2d 150 (Fla. 1983); Steward v.

State, 931 So. 2d 133 (Fla. 2d DCA 2006); Fredenburgh v. State, 679 So. 2d 8 (Fla. 2d

DCA 1996); State v. Richards, 639 So. 2d 680 (Fla. 2d DCA 1994); State v. Gray, 633

So. 2d 105 (Fla. 2d DCA 1994); Sims v. State, 141 So. 3d 613 (Fla. 4th DCA 2014);

Stafford v. State, 584 So. 2d 138 (Fla. 1st DCA 1991).



KELLY, VILLANTI, and BADALAMENTI,JJ., Concur.